Citation Nr: 1524538	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-22 758	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure. 

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  

3.  Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure.  

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Appellant's wife and L H.


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service in the U. S. Navy from June 1950 to March 1954 and from May 1954 to January 1970.  He was awarded the Vietnam Service Medal in July 1967.  

This matter came before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

A May 12, 2014 rating decision granted service connection for tinnitus which was assigned an initial 10 percent rating and granted service connection for bilateral hearing loss which was assigned an initial noncompensable disability rating.

Correspondence from the Veteran dated May 30, 2014, and received on June 17, 2014, indicated that the Veteran disagreed with the denials of service connection for disabilities due to herbicide exposure by a rating decision dated May 9, 2014.  He also set forth a claim for service connection for a psychiatric disorder manifested by depression and anxiety, and claimed a compensable rating for service-connected bilateral hearing loss.  By RO letter dated September 9, 2014, he was informed that this correspondence was not accepted as a Notice of Disagreement (NOD) because he had not specified the alleged disabilities relative to herbicide exposure and because there was no rating decision dated May 9, 2014.  

No subsequent correspondence was received from the Veteran clarifying that matter of alleged denials of claims for service connection for disability(ies) allegedly due to herbicide exposure.  

An August 2014 rating decision denied entitlement to special monthly compensation (SMC) based on aid and attendance (A&A) and by reason of being housebound (HB).  

By letter dated September 7, 2014, from the Veteran's wife, which was received in September 9, 2014, it was stated that there was disagreement with a denial of SMC based on A&A.  By RO letter dated November 25, 2014, the Veteran was notified that this letter was not accepted as an NOD because neither he nor his service representative had signed the letter.  He was informed of the means by which this could be corrected but as yet no subsequent correspondence has been received from the Veteran clarifying this matter.  

The Veteran's spouse and L. H. testified at a hearing in April 2015 before the undersigned Veterans Law Judge (VLJ) at a videoconference pursuant to the Veteran's request as he was too ill to attend, and a transcript thereof is contained within Virtual VA.  At the videoconference additional evidence was submitted with a waiver of initial RO consideration of such evidence.  

A March 2015 rating decision denied service connection for a depressive disorder and for an anxiety disorder, not otherwise specified (NOS), and also denied a compensable rating for bilateral hearing loss.  A finding of incompetency was proposed.  The Veteran was notified of this rating decision by RO letter of March 19, 2015.  

This appeal was processed using the Virtual VA paperless claims processing systems, i.e., Virtual VA and Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of an electronic record.   

The transcript of the videoconference shows that the issue of service connection for prostate cancer was raised.  The Veteran's wife also raised this in a February 23, 2012, letter which was entered into VBMS on February 28, 2012.  This matter has not been adjudicated by the RO and, so, the Board does not have jurisdiction over it, and it is REFERRED to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is sufficient to reasonably conclude that in performance of his duties as a Naval Courier of classified material that the Veteran was required to travel to and in the Republic of South Vietnam during the Vietnam Conflict.  

2.  Ischemic heart disease; diabetes mellitus, type II; and Parkinson's disease first manifested years after active service but are presumptively due to in-service herbicide exposure in the Republic of South Vietnam during the Vietnam Conflict.  

3.  The Veteran has peripheral neuropathy of the lower extremities which is due to either his diabetes mellitus, type II, or to his Parkinson's disease, or both.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for ischemic heart disease; diabetes mellitus, type II; and for Parkinson's disease are met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), (e) (2014).

2.  The criteria for service connection for peripheral neuropathy of the lower extremities are met.  38 C.F.R. § 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

By letter in April 2011 as to the claims for service connection for diabetes and peripheral neuropathy, and by letter in May 2011 as to the claims for service connection for ischemic heart disease and Parkinson's disease, the RO satisfied its duty under the Veterans Claims Assistance Act of 2000 (VCAA) to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, he was notified of the information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide and that which he was to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  They also notified him of the way initial disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  All identified and available post-service treatment private and VA records have been secured, or are contained in the electronic claims processing systems of VA.  The service treatment records (STRs) are on file.  In August 2001 the RO made a formal finding that the information required to corroborate herbicide exposure described by the Veteran was insufficient to send the case to the U.S. Army and Joint Service Records Research Center (JSRRC), and set forth the efforts undertaken by the RO.  

38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The videoconference focused on the elements necessary for claim substantiation and the Veteran's wife, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Neither the Veteran, his wife, nor his representative have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing pre-adjudicate claims.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  

In light of the foregoing, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of any abnormality of heart action during service will permit service connection for disease of the heart first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including diabetes mellitus, organic disease of the nervous system, and cardiovascular-renal disease, which includes hypertension, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

VA regulations provide that a Veteran who, during active service, served in the Republic of Vietnam during the Vietnam era, i.e., from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not so exposed.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent (to include Agent Orange) during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  

However, note 2 to 38 C.F.R. § 3.309(e) provides that the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. 

Also included in the list of such diseases are Parkinson's disease and diabetes mellitus, type II (adult-onset), as well as acute and subacute peripheral neuropathy (which means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset).  38 C.F.R. § 3.309(e).  

However, effective as to all claims pending or filed on or after September 6, 2013, VA amended 38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to 38 C.F.R. § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  See 78 Fed.Reg. 54763 - 54766 (September 6, 2013).  

Here, the Veteran's claim for service connection for peripheral neuropathy was received on February 2011.  

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  

Reasonable doubt will be favorably resolved and exists if there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  

Background

STRs show that the Veteran was seen in 1950 for pain in the right shoulder and right side of the chest due to viral pneumonia.  

A May 1966 service personnel record from the Commanding Officer of Attack Squadron Twelve to the Veteran, who at that time was an ensign, states that he was designated as a Naval Courier for the transmission of Classified Matters.  He was to maintain that capacity until terminated by detachment from his command or by written notice.  

In July 1967 the Veteran was awarded the Vietnam Service Medal.  

A May 1973 examination for qualification for retention in the Navy reserves noted that the Veteran had ischemic heart disease, with abnormal cardiograms, which disqualified him for further service.  An adjunct medical history questionnaire noted that he had been hospitalized in May 1973 for a heart attack.  

Records from Dr. S. A. of the Cardiology Associates of West Alabama from 2004 to 2011 show that in July 2004 it was indicated that the Veteran believed that he had had myocardial infarcts in 1973 and in 1987, followed by quadruple coronary artery bypass grafting (CABG) in 1987.  Last month he had retrosternal chest tightness, similar to that previously associated with ischemic heart disease.  The diagnoses were atherosclerotic coronary artery disease, SP quadruple CABG in 1987, diabetes mellitus with peripheral neuropathy, atherosclerotic carotid artery disease, and ischemic brain disease.  In September 2010 it was reported that the Veteran's exercise tolerance was limited by neuromuscular disease that had been attributed to Parkinsonism associated with multi-infarct ischemic brain disease.  In March 2011 it was stated that the Parkinson's disease was thought to be at least partially attributable to multiple small strokes that had been demonstrated by brain imaging.  There had been slight improvement in obstructive symptoms of prostatic hyperplasia.  

In an undated statement from R. S., received in March 2011, it was reported that he knew the Veteran had serviced aircraft aboard the U.S.S. Roosevelt.  During the period from June 1966 to February 1967 one of the planes had a "no fire" in which a missile had not left the plane and the plane was sent to DaNang.  The Veteran would have personally participated in finding the problem with the plane upon its return.  

Private clinical records show that with respect to Parkinsonism, in August 2007 the Veteran had a slight worsening of his shuffling gait.  A September 2009 nerve conduction velocity study by the Alabama Neurology and Sleep Medicine clinic revealed findings consistent with mild peripheral neuropathy with no demyelinating features.  Also in September 2009 he had relative bradykinesia without more definite Parkinson's symptoms and it was felt that this was most likely multifactorial with "CNS" vascular disease and peripheral neuropathy.  

An August 2011 Formal Finding by the RO concluded that there was a lack of information required to send the case to the U.S. Army and JSRRC to corroborate the Veteran's service in Vietnam.  It was noted that the National Personnel Records Center had indicated that there were no records of exposure of the Veteran to herbicides and that an additional request yielded a response that the service records provided no conclusive proof of "in-country service."  His STRs contained no evidence that he was ever treated, medically, in Vietnam.  

The Veteran's wife submitted a statement in February 2012, together with a newsletter entitled "Atkron 12 [Attack Squadron 12] Newsletter," the substance of which she attested to at the videoconference.  

An October 2013 VA outpatient treatment (VAOPT) record in association with an Agent Orange examination reflects and impression that "Vietnam veteran-exposed agent orange" as well as diabetes mellitus II, CAD (coronary artery disease) S/P CABG (coronary artery bypass grafting) surgery, and Ca (cancer) prostate.  His diabetes had been treated since the 1990s and he had had Parkinson's disease for five (5) years, with shaking of his right leg.  His quadruple CABG had been in 1997 and he "had ischemia."  

A July 2014 VA examination for HB or permanent need for regular A&A reflects that the Veteran had an unsteady gait due to advanced Parkinson's disease, neuropathy, and a history of CAD SP CABG.  

At the April 2015 videoconference the Veteran's spouse (who had been married to the Veteran since 1952, see page 14 of the transcript) testified that during the Vietnam Conflict the Veteran had served on the U.S.S. Franklin D. Roosevelt (CVA-42) and that to her personal knowledge the Veteran had not been in the Republic of South Vietnam (inasmuch as he had never stated this to her).  See page 5 of the transcript.  However, he had five (5) illnesses which were presumptively related to herbicide exposure, i.e., peripheral neuropathy, type II diabetes, Parkinson's disease, ischemic heart disease, and prostate cancer.  Ischemic heart disease as first been diagnosed in about 1973.  Page 6.  He had been an avionics ordnance officer, as had been a fellow service comrade, Mr. S., who had submitted a supporting lay statement.  As such, he had handled planes and munitions.  Page 7.  The Veteran had told his wife that when he underwent a VA Agent Orange registry examination he had been positively told that he had been exposed to herbicides.  Also, he had been diagnosed as having diabetes in the early 1990s.  Page 8.  Parkinson's disease had been diagnosed in about 2002 and was manifested, at least in part, by movement of the Veteran's legs.  Page 10.  

The Veteran's wife testified that a statement from Mr. S. reflected that they (he and the Veteran) had been on the U.S.S. Roosevelt when aircraft had a misfired and because of the "hung" missile it had landed in Vietnam but had returned to that ship where they had come into contact with equipment aboard such aircraft.  Page 12.  She testified that this particular plane had landed near DaNang where it had been placed in an open-ended Quonset hut, near a storage facility for Agent Orange.  When larger cargo planes landed near there a mist of herbicides was blown onto the aircraft that had the misfired missile.  Page 12.  In fact, the missile had again hung up and had been forced back to that base in Vietnam two days in a row.  Upon the aircraft's return to the U.S.S. Roosevelt the Veteran had come into contact with the surface of that plane.  She also testified that he was exposed to herbicides which had run off into the ocean because ocean water was distilled and taken aboard the U.S.S. Roosevelt, concentrating the herbicides, which the Veteran and others onboard drank, bathed in, brushed their teeth, and washed their clothing.  Also, it was stated that the Australian Navy accorded "Agent Orange benefits" for those who were 100 miles from shore.  Page 13.  She had a picture of the Veteran with his hand on the missile of the plane (referred to below).  Page 14.  She also indicated that veterans in a reserve unit in Arizona, who had not been in Vietnam, had received VA benefits for herbicide related disorders based on exposure to planes which had come into contact with herbicides in Vietnam.  Page 14.  

The Veteran's wife further stated that the Veteran had had some tightness in his chest which had led to the diagnosis of ischemic heart disease and that the Veteran had recalled having experienced symptoms during service similar to those which had led to his diagnosis of ischemic heart disease, although he had just thought that it was from tension.  Page 15.  

Additionally, the Veteran's wife testified that he had not spoken to her about his duties during the Vietnam Conflict as a classified correspondence courier.  Page 15.  This was because such matters were secret and he was not supposed to discuss them.  Page 16.  As to this, Mr. L. H. testified that he had served in the Navy from October 1944 to August 1977, having risen from petty officer until retiring as a commander.  His military occupational specialty had been in communications.  He had served a year in-country in Vietnam and he also had ischemic heart disease.  Moreover, he had performed some courier duty and it was reasonable to conclude that the Veteran (as a Navy courier) would have had to travel to and step foot in Vietnam.  Page 16.  When specifically asked if it was possible that the Veteran, having had a duty assignment as a courier, would have had to go into Vietnam, Mr. L. H. stated that it was reasonable even if the courier served on an aircraft carrier off the coast of Vietnam.  Page 17.  The Veteran's wife also testified that she knew that on at least one occasion the Veteran had had to leave the U.S.S. Roosevelt to go to the U.S.S. Saratoga because of a nuclear weapons problem.  Page 17.  

Of record is a photograph depicting the Veteran squatting underneath the wing of a plane with one hand resting on a missile.  There is a typewritten notation of "[hands on missile and planes on deck."  

Analysis

None of the claimed disorders, i.e., ischemic heart disease, diabetes, Parkinson's disease, and peripheral neuropathy was affirmatively shown to have been present during service.  In regard to ischemic heart disease, testimony from the Veteran's wife indicated that the Veteran recalled having had in-service symptoms of tightness in his chest similar to symptoms which led to his postservice diagnosis of heart disease in May 1973, which was three and a half years after his discharge from service in January 1970.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303 (2014).  The presumptive provisions of the statute and Department of Veterans Affairs regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  Id.  The Board, however, need not consider the theory of direct service connection, as service connection may be granted on alternative grounds. 

After service, ischemic heart disease is first shown in 1973, diabetes is first shown in the 1990s, Parkinson's disease is first shown in 2002, and peripheral neuropathy is first shown in 2009.  Ischemic heart disease, diabetes, Parkinson's disease, and peripheral neuropathy are among the listed diseases associated with exposure to Agent Orange, for which service connection on a presumptive basis is warranted under 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The remaining questions are whether or not the Veteran was exposed to herbicides during service and, if so, whether ischemic heart disease, diabetes, Parkinson's disease, and peripheral neuropathy are associated with in-service exposure to herbicides, including Agent Orange.  

As to the first question, the Veteran's exposure to herbicides is dispositive in this case.  The Veteran's wife has proposed several means by which the Veteran may have been exposed to herbicides while stationed on an aircraft carrier, the U.S.S. Roosevelt, which was off the shores of the Republic of South Vietnam.  However, because of a favorable determination that it is as likely as not that the Veteran actually set foot in the Republic of South Vietnam during the Vietnam Conflict while performing duties as a courier, the Board need not address the other alternative means by which it is alleged that the Veteran sustained in-service herbicide exposure.  Specifically, the U.S.S. Franklin D. Roosevelt (CVA-42), was in the official waters of the RVN during the periods July 30, 1966, August 9, 1966 to September 12, 1966, October 1, 1966 to October 3, 1966, October 19, 1966 to November 14, 1966, November 24, 1966 to December 28, 1966, and January 20, 1967 to January 21, 1967.  Service treatment records show that the Veteran was on the U.S.S. Franklin D. Roosevelt (CVA-42) during a period that included July 1966 to June 1967.   The Veteran submitted the May 1966 service document showing his service as a courier in support of his claim that he served in Vietnam.  The Board finds that given the Veteran's additional duties as a Naval Courier for the transmission of classified matters, while stationed on an aircraft carrier off the shores of the Republic of South Vietnam, and in light of the favorable testimony of another veteran who had similar duties, the Veteran's award of the Vietnam Service Medal, and in the absence of any contradictory evidence, that it is as likely as not that the Veteran set foot in the Republic of South Vietnam during the Vietnam Conflict.  

Having already addressed that first matter favorably, it must be noted that ischemic heart disease, diabetes, Parkinson's disease, and peripheral neuropathy are diseases specifically associated with herbicide exposure.  

While there is some clinical evidence which suggests the possibility that the Veteran's Parkinson's disease may be due, at least in part, to small strokes affecting his brain, there is no clear evidence which establishes either this or any other potential cause as an intercurrent etiology to the exclusion of causation from in-service herbicide exposure.  Furthermore, there is no competent evidence that the Veteran's current ischemic heart disease and diabetes are due to or the result of some etiology or cause other than in-service herbicide exposure.  

However, as to peripheral neuropathy, the evidence does not show that it is the type of "early-onset" peripheral neuropathy which it is required must be first manifest within one year of last in-service herbicide exposure (even if not transient).  Stated simply, the Veteran is not shown to have the type of peripheral neuropathy which is associated with in-service herbicide exposure.  Nevertheless, there is evidence of record that indicates that his peripheral neuropathy is due to or caused by either his current diabetes mellitus, type II, or his Parkinson's disease.  Inasmuch as service connection is warranted not only for the Veteran's ischemic heart disease but also for diabetes mellitus, type II, and Parkinson's disease, the Board finds that service connection is warranted for peripheral neuropathy on a secondary basis.  In so finding the foregoing, the Board notes that given the severity of the Veteran's ischemic heart disease, diabetes, and Parkinson's disease, the diseases have likely manifested to a compensable degree.  See 38 C.F.R. §§ 3.307(a)(6); 3.309(e) (2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014); 38 C.F.R. § 4.124a, Diagnostic Code 8004 (2014).  

This being the case, the claims on appeal are granted because the balance of the favorable and unfavorable evidence is in equipoise.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for ischemic heart disease; diabetes mellitus, type II; Parkinson's disease; and for peripheral neuropathy of the lower extremities is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


